Citation Nr: 1228113	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  09-26 206	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a right knee disorder, as secondary to   service-connected degenerative joint disease of the left knee. 


REPRESENTATION

Veteran represented by:	Ryan Pack, Esq.


WITNESS AT HEARINGS ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from March 26, 1975 to April 17, 1975.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

A hearing was held before a Decision Review Officer (DRO) at the RO in           March 2009.  In March 2011, a videoconference hearing was held before undersigned.  Relevant to these proceedings, in Bryant v. Shinseki, 23 Vet. App. 488, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the Decision Review Officer (DRO) or Veterans Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearings, the DRO and VLJ noted the basis of the prior determination and noted the element of the claim that was lacking to substantiate the claim for benefits.  In addition, the DRO and VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Moreover, neither the Veteran nor his attorney have asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), or otherwise identified any prejudice in the conduct of the hearings.  By contrast, the hearings focused on the elements necessary to substantiate the claim.  As such, the Board finds that, consistent with Bryant, the DRO and VLJ complied with the duties set forth in 38 C.F.R. 
§ 3.103(c)(2) and that the Board can adjudicate the claim based on the current record.

Through his Board videoconference hearing testimony, the Veteran's attorney raised the issue of the propriety of the assigned effective date of service connection for degenerative joint disease of the left knee.  This earlier effective date claim has not yet been adjudicated by the RO as the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over this matter, and it is referred to the RO for appropriate action.  


FINDING OF FACT

The Veteran's right knee disorder is not proximately due to or the result of his service-connected degenerative joint disease of the left knee.


CONCLUSION OF LAW

The criteria are not met to establish service connection for a right knee disorder, secondary to service-connected degenerative joint disease of the left knee.             38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits.  Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II").  A regulatory amendment effective for claims pending as of or filed after May 30, 2008, removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 C.F.R. 3.159(b)(1).

The Court has further held in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd sub nom.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a "service connection" claim, including notice to the claimant that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.

Through the VCAA notice correspondence dated from August 2008, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  The VCAA notice letter further informed the Veteran as to the downstream disability rating and effective date elements of his claim. 

The relevant notice information must have been timely sent.  The Court in         Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See also 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011).  In this instance,  the VCAA notice correspondence was issued just prior to the RO rating decision   on appeal, and therefore comported with the standard for timely notice. 

The RO has also taken appropriate action to comply with the duty to assist                  the Veteran in this case, obtaining service treatment records (STRs), and VA and private outpatient records.  The Veteran has undergone a VA Compensation and Pension examination regarding the issue on appeal.  See 38 C.F.R. § 3.159(c)(4) (2011).  Additionally, in support of his claim, the Veteran provided several personal statements.  He testified during Board videoconference and DRO hearings.                The record as it stands includes sufficient competent evidence to decide the claim. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Generally, service connection may be granted for any current disability that is the result of a disease contracted or an injury sustained while on active duty service.                         38 U.S.C.A. § 1110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.303(a) (2011). Service connection may also be granted for a disease diagnosed after discharge, where all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2011).

The elements of a valid claim for direct service connection are as follows:                    (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The applicable VA law also provides for secondary service connection. In this regard, service connection may be granted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2011).  In addition, a claimant is entitled to service connection on a secondary basis when it is shown that a service-connected disability has chronically aggravated a nonservice-connected disability.  See 38 C.F.R. § 3.310(b) (2011); Allen v. Brown, 7 Vet. App. 439 (1995).     

Under 38 C.F.R. § 3.310(b), any increase in severity of a nonservice-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service connected. In reaching this determination as to aggravation of a nonservice-connected disability, the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected condition)                       is compared to the current level of severity of the nonservice-connected disease or injury. The evaluations of baseline and current levels of severity are to be based upon application of the corresponding criteria under the VA rating schedule for evaluating that particular nonservice-connected disorder. See Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later codified at 38 C.F.R. § 3.310(b) (2011).

The Veteran's contention is that his right knee disorder had its onset due to altered gait mechanics brought about by his service-connected left knee disorder, which essentially caused him to place undue pressure on the right lower extremity during normal walking activity.  The Board notes that the Veteran does not contend and the evidence does not demonstrate that his right knee disability was incurred in or aggravated by service, and therefore his claim will not be considered on a direct basis to service. 

He underwent a May 2009 VA Compensation and Pension examination with regard to this averred theory of entitlement.  On examination, the Veteran reported a history of right knee pain for the previous 10 to 12 years, and stated he had not seen any physicians for the right knee pain until two years before, when the pain had worsened.  He further reported constant dull pain, stiffness, locking, fatigability, and lack of endurance, along with occasional instability and giving way associated with prolonged walking and standing.  A physical exam was completed, including a right knee x-ray.  The diagnosis given was, in relevant part, degenerative joint disease of the right knee.  The VA examiner then set forth the opinion that it was less likely than not that the Veteran's right knee condition was caused by his left knee injury. The stated rationale was that the Veteran's left knee x-ray in 2008 showed mild narrowing of the medial and lateral knee joint compartments.  Review of medical records did not indicate any history of longstanding severely abnormal gait or instability of the left knee.  The clinical findings, patient medical history and x-ray reports did not support severity of left knee arthritis so as to cause increased weight-bearing on the right leg which in turn could lead to degenerative joint disease. 

Considering the record as a whole, the Board determines that service connection for a right knee disorder is not warranted.  Whereas the Veteran obviously has some form of current right knee pathology, the existence of a current disability is not          in question, and the dispositive issue becomes one of a secondary medical relationship -- whether there is an etiological connection between this right knee disorder, and the service-connected left knee disorder.  To this effect, the above-referenced May 2009 VA medical opinion answers this inquiry in the negative,         and was based upon a thorough claims file review and persuasive opinion rationale.        See Prejean v. West, 13 Vet. App. 444, 448-49 (2000) (finding that factors for assessing the probative value of a medical opinion include the medical expert's access to the claims file and the thoroughness and detail of the opinion); Boggs v. West, 11 Vet. App. 334, 340 (1998).  The explanation given is essentially that the service-connected left knee condition was of too limited severity, with too minimal an impact upon overall gait mechanics, as to possibly bring upon secondary right knee difficulties. The Board accepts this opinion as probative in light of the VA examiner's expertise, full review of the record, and well-articulated rationale.          See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (noting the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  Moreover, the opinion rules out any connection between left and right knee pathologies, and in this manner can be reasonably interpreted as outweighing initial causation on a secondary basis,           as well as chronic aggravation of a nonservice-connected disability by a service-connected disability.  Nor is there any contrary opinion of record, inasmuch as records of VA outpatient treatment refer to right knee pain at times, but do not identify an etiology of the underlying condition, such that there is any opinion           at odds with the aforementioned.

The Board has duly considered the contentions raised by the Veteran, however,          as he is a layperson, he is not competent to opine on the causation of a right knee disorder on a secondary basis.  This opinion is not easily within the purview of lay observation.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The Board gives more credence to the opinion provided by a medical professional.  It is recognized that according to the Veteran's hearing testimony, a private treatment provider had verbally informed him that the right knee disorder and a knot present on that knee developed from overcompensating due to altered gait mechanics from the left knee.  However, generally, a secondhand account of this type cannot provide competent evidence of the requisite medical relationship to service-connected disability.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995) (noting that a physician's statement on the subject of etiology is necessary instead of a layperson account as a reliable indicator of physician's opinion and its underlying basis).  Even assuming the Veteran's recitation of the opinion in question to be competent and credible, the Board finds it effectively outweighed by the above opinion grounded in a thorough medical history inquiry and physical examination, particularly as the evidentiary basis for any contrary opinion simply cannot be ascertained absent documentation and an identifiable opinion rationale.  Nor is there any reasonable indication that there are outstanding private treatment records which might offer further insight into the identified private medical opinion, such as would supplement the record in this case.

For these reasons, the Board is denying service connection for a right knee disorder on a secondary basis.  The preponderance of the evidence is against the claim,            and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102. Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).   



ORDER

Service connection for a right knee disorder, as secondary to service-connected degenerative joint disease of the left knee, is denied.



____________________________________________
LANA K. JENG
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


